DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and filed on December 29, 2020.  Claims 25-29, 31-35, 37-41, 43-47, and 49-54 are now pending in the present application. This Action is made FINAL.
Information Disclosure Statement
2.	The information disclosure statements submitted on October 20, 2020 and November 9, 2020 have been considered by the Examiner and made of record in the application file.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-26, 29, 31-32, 35, 37-38, 41, 43-44, 47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication # 2018/0124773 A1), in view of Campos (“Understanding the 5G NR Physical Layer” 2017), and 3GPP document (“3GPP TS 38.331 v.15.0.0” December 2017).
Regarding claim 25, Lee et al. teach a method, comprising:
sending, by the network device, downlink control information in the monitoring occasion. (read as “the NR considers transmitting a DL control channel (e.g., DCI) by applying analog beamforming or digital beamforming to the DL control channel.”(Paragraph [0069])) 
However, Lee et al. fail to explicitly teach determining, by a network device a monitoring occasion in which flexible symbols or downlink symbols are usable to send downlink control information of other system information,
wherein the monitoring occasion has a mapping relationship with information about a beam, and 
the other system information includes system information other than minimum system information, and the minimum system information includes a master information block (MIB) and a system information block 1 (SIB1); and
Campos teaches a method for determining, by a network device a monitoring occasion in which flexible symbols or downlink symbols are usable to send downlink control information of other system information (read as DCI comprising of a Slot Format Information (SFI) (page 28); For example, “Slot Format Indication informs the UE whether an OFDM symbol is Downlink, Uplink or Flexible.” (page 
wherein the monitoring occasion has a mapping relationship with information about a beam (read as RACH occasion (page(s) 35 and 39); For example, “The UE notifies the gNB with the best SSB by using the corresponding PRACH resource for that SSB”(page 34) Further, “An association between an SSB in the SS Burst Set and a subset of PRACH resources and/or preamble indices is configured by a set of parameters in the system information”(page 34, page 40) For example, “Beam for preamble transmission is selected by the UE” (page 39) Also, “UE uses the same beam during a RACH transmission occasion”(page 39));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function(s) for generating and exchanging DCI with dynamic SFIs and SSBs using a PRACH to indicate a RACH configuration as taught by Campos with the NR devices as taught by Lee et al. for the purpose of enhancing beam management in a 5G NR network.
However, Lee et al. and Campos fail to explicitly teach the other system information includes system information other than minimum system information, and the minimum system information includes a master information block(MIB) and a system information block 1 (SIB1);
The 3GPP document teach a method wherein the other system information includes system information other than minimum system information, and the minimum system information includes a master information block(MIB) and a system information System Information (SI) is divided into the MasterInformationBlock (MIB) and a number of SystemInformationBlocks (SIBs)”(Section 5.2.1, pages 16-17));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating, formatting, and transmitting System Information messages as taught the 3GPP document and  the function for generating and exchanging SSBs using a PRACH to indicate a RACH configuration as taught by Campos with the NR devices as taught by Lee et al. for the purpose of improving the exchange of system information messages in a 5G NR network.
Regarding claim 31, Lee et al. teach a method, comprising:
monitoring, by the apparatus (read as UE (Fig.1 @ 110)), the downlink control information in the target monitoring occasion. (read as UE comprising of a “processor configured to control the receiver to receive DCI (downlink control information) indicating transmission time of the UCI through a prescribed frequency band in a first subframe and receive a downlink data based on the DCI, the processor configured to control the transmitter to transmit UCI associated with the downlink data ”(Paragraph [0019]))
However, Lee et al. fail to explicitly teach determining, by an apparatus, the target monitoring occasion in which flexible symbols or downlink symbols are usable to send downlink control information of other system information,
wherein the target monitoring occasion is determined based on information about a target beam and a mapping relationship with information about a beam and the target monitoring occasion,
wherein the other system information includes system information other than minimum system information, and the minimum system information includes a master information block (MIB) and a system information block 1 (SIB1); and
Campos teaches a method for determining, by an apparatus, the target monitoring occasion in which flexible symbols or downlink symbols are usable to send downlink control information of other system information (read as DCI comprising of a Slot Format Information (SFI) (page 28); For example, “Slot Format Indication informs the UE whether an OFDM symbol is Downlink, Uplink or Flexible.” (page 28) Also, the RMSI PDCCH monitoring window capable of accommodating Other System Information (page 36)),
wherein the target monitoring occasion is determined based on information about a target beam and a mapping relationship with information about a beam and the target monitoring occasion (read as beam sweeping is the “operation of covering a spatial area, with beams transmitted and/or received during a time interval in a predetermined way”(page 42) For example, “Beam for preamble ” (page 39) Also, “UE uses the same beam during a RACH transmission occasion”(page 39)), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function(s) for generating and exchanging DCI with dynamic SFIs and beam sweeping as taught by Campos with the user equipment(s) as taught by Lee et al. for the purpose of enhancing beam management in a 5G NR network.
However, Lee et al. and Campos fail to explicitly teach wherein the other system information includes system information other than minimum system information, and the minimum system information includes a master information block(MIB) and a system information block 1 (SIB1);
The 3GPP document teach a method wherein the other system information includes system information other than minimum system information, and the minimum system information includes a master information block(MIB) and a system information block 1 (SIB1) (read as system information messages (Fig.5.2.2.1-1, Section 5.2.1, Section 6.2.2, pages 16-17, 59-60, 64-65); For example, “System Information (SI) is divided into the MasterInformationBlock (MIB) and a number of SystemInformationBlocks (SIBs)”(Section 5.2.1, pages 16-17));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating, formatting, and transmitting System Information messages as taught the 3GPP document and  the function for generating and exchanging SSBs using a PRACH to indicate a RACH 
Regarding claim 37, Lee et al. teach an apparatus (read as BS (Fig.1 @ 105)), comprising:
a processor (Fig.1 @ 180); and 
a non-transitory memory (Fig.1 @ 185), wherein the non-transitory memory (Fig.1 @ 185) stores an execution instruction that is executable by the processor (Fig.1 @ 180), and the execution instruction includes instructions for: 
sending, by the network device, downlink control information in the monitoring occasion. (read as “the NR considers transmitting a DL control channel (e.g., DCI) by applying analog beamforming or digital beamforming to the DL control channel.”(Paragraph [0069])) 
However, Lee et al. fail to explicitly teach determining, by a network device a monitoring occasion in which flexible symbols or downlink symbols are usable to send downlink control information of other system information, 
wherein the monitoring occasion has a mapping relationship with information about a beam, and  
the other system information includes system information other than minimum system information, and the minimum system information includes a master information block(MIB) and a system information block 1 (SIB1); and
Campos teaches a method for determining, by a network device a target monitoring occasion in which flexible symbols or downlink symbols are usable to send downlink control information of other system information (read as DCI comprising of a Slot Format Indication informs the UE whether an OFDM symbol is Downlink, Uplink or Flexible.” (page 28) Also, the RMSI PDCCH monitoring window capable of accommodating Other System Information (page 36)), 
wherein the monitoring occasion has a mapping relationship with information about a beam (read as RACH occasion (page(s) 35 and 39); For example, “The UE notifies the gNB with the best SSB by using the corresponding PRACH resource for that SSB”(page 34) Further, “An association between an SSB in the SS Burst Set and a subset of PRACH resources and/or preamble indices is configured by a set of parameters in the system information”(page 34, page 40) For example, “Beam for preamble transmission is selected by the UE” (page 39) Also, “UE uses the same beam during a RACH transmission occasion”(page 39)),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating and exchanging SSBs using a PRACH to indicate a RACH configuration as taught by Campos with the NR devices as taught by Lee et al. for the purpose of enhancing beam management in a 5G NR network.
However, Lee et al. and Campos fail to explicitly teach the other system information includes system information other than minimum system information, and the 
The 3GPP document teach a method wherein the other system information includes system information other than minimum system information, and the minimum system information includes a master information block(MIB) and a system information block 1 (SIB1) (read as system information messages (Fig.5.2.2.1-1, Section 5.2.1, Section 6.2.2, pages 16-17, 59-60, 64-65); For example, “System Information (SI) is divided into the MasterInformationBlock (MIB) and a number of SystemInformationBlocks (SIBs)”(Section 5.2.1, pages 16-17));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating, formatting, and transmitting System Information messages as taught the 3GPP document and  the function for generating and exchanging SSBs using a PRACH to indicate a RACH configuration as taught by Campos with the NR devices as taught by Lee et al. for the purpose of improving the exchange of system information messages in a 5G NR network.
Regarding claim 43, Lee et al. teach an apparatus (Fig.1 @ 110), comprising:
a processor (Fig.1 @ 155); and 
a non-transitory memory (Fig.1 @ 160), wherein the non-transitory memory stores an execution instruction that is executable by the processor, and the execution instruction includes instructions for: 
monitoring, by the apparatus (read as UE (Fig.1 @ 110)), the downlink control information in the target monitoring occasion. (read as UE comprising of a “processor configured to control the receiver to receive DCI (downlink control ”(Paragraph [0019]))
However, Lee et al. fail to explicitly teach determining, by an apparatus, the target monitoring occasion in which flexible symbols or downlink symbols are usable to send downlink control information of other system information,
wherein the target monitoring occasion is determined based on information about a target beam and a mapping relationship with information about a beam and the target monitoring occasion, 
wherein the other system information includes system information other than minimum system information, and the minimum system information includes a master information block (MIB) and a system information block 1 (SIB1); and
Campos teaches a method for determining, by an apparatus, the target monitoring occasion in which flexible symbols or downlink symbols are usable to send downlink control information of other system information (read as DCI comprising of a Slot Format Information (SFI) (page 28); For example, “Slot Format Indication informs the UE whether an OFDM symbol is Downlink, Uplink or Flexible.” (page 
wherein the target monitoring occasion is determined based on information about a target beam and a mapping relationship with information about a beam and the target monitoring occasion (read as beam sweeping is the “operation of covering a spatial area, with beams transmitted and/or received during a time interval in a predetermined way”(page 42) For example, “Beam for preamble transmission is selected by the UE” (page 39) Also, “UE uses the same beam during a RACH transmission occasion”(page 39)), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function(s) for generating and exchanging DCI with dynamic SFIs and for beam sweeping as taught by Campos with the user equipment(s) as taught by Lee et al. for the purpose of enhancing beam management in a 5G NR network.
However, Lee et al. and Campos fail to explicitly teach wherein the other system information includes system information other than minimum system information, and the minimum system information includes a master information block(MIB) and a system information block 1 (SIB1);
The 3GPP document teach a method wherein the other system information includes system information other than minimum system information, and the minimum system information includes a master information block(MIB) and a system information block 1 (SIB1) (read as system information messages (Fig.5.2.2.1-1, Section 5.2.1, Section 6.2.2, pages 16-17, 59-60, 64-65); For example, “System Information (SI) MasterInformationBlock (MIB) and a number of SystemInformationBlocks (SIBs)”(Section 5.2.1, pages 16-17));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating, formatting, and transmitting System Information messages as taught the 3GPP document and  the function for generating and exchanging SSBs using a PRACH to indicate a RACH configuration as taught by Campos with the NR devices as taught by Lee et al. for the purpose of improving the exchange of system information messages in a 5G NR network.
Regarding claims 26, 32, 38, and 44, and as applied to claim 25 above, Lee et al. teach “a method of transmitting and receiving UCI in a wireless communication system and an apparatus therefor.”(Fig.1; Paragraph [0002])
The 3GPP document teach “System Information (SI) is divided into the MasterInformationBlock (MIB) and a number of SystemInformationBlocks (SIBs)” (Fig.5.2.2.1-1, Section 5.2.1, Section 6.2.2, pages 16-17, 59-60, 64-65)
However, Lee et al. and the 3GPP document fail to explicitly teach wherein the mapping relationship comprises: 
a difference value between an index of the beam and an index of the monitoring occasion is an integer multiple of a total quantity of beam actually transmitted by the network device.
Campos teaches a method wherein the mapping relationship comprises: 
a difference value between an index of the beam and an index of the monitoring occasion is an integer multiple of a total quantity of beam actually transmitted by the network device. (read as single beam operation (page 43))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating, formatting, and transmitting System Information messages as taught the 3GPP document and the function for using single beam operation as taught by Campos within the wireless communication system (e.g.: NR devices and user equipment(s)) as taught by Lee et al. for the purpose of enhancing beam management in a 5G NR network.
Regarding claims 29, 35, 41, and 47, and as applied to claims 25, 31, 37, and 43 above, Lee et al. teach “a method of transmitting and receiving UCI in a wireless communication system and an apparatus therefor.”(Fig.1; Paragraph [0002])
The 3GPP document teach “System Information (SI) is divided into the MasterInformationBlock (MIB) and a number of SystemInformationBlocks (SIBs)” (Fig.5.2.2.1-1, Section 5.2.1, Section 6.2.2, pages 16-17, 59-60, 64-65)
However, Lee et al. and the 3GPP document fail to explicitly teach wherein none of the flexible symbols or downlink symbols that are usable in the monitoring occasion conflict with an uplink symbol.
Campos teaches a method wherein none of the flexible symbols or downlink symbols that are usable in the monitoring occasion conflict with an uplink symbol. (read Dynamic SFI (page 28))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for generating, formatting, and transmitting System Information messages as taught the 3GPP document and the function for Dynamic Slot format indication as taught by Campos within the wireless communication system (e.g.: NR devices and user equipment(s)) as taught by Lee et al. for the purpose of enhancing beam management in a 5G NR network.
Regarding claims 49 and 50, and as applied to claims 31 and 43 above, Lee et al., as modified by Campos and the 3GPP document, teach a method and apparatus (Fig.1 @ 110) wherein the target beam meets a condition, and the condition comprises: 
a signal strength of the target beam is greater than a preset value (read as SNR gain (Paragraph [0071])); or 
signal strengths of beams are ranked from strong to weak, and the signal strength of the target beam is ranked higher than a preset rank.
Claims 27-28, 33-34, 39-40, 45-46, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication # 2018/0124773 A1), in view of Campos (“Understanding the 5G NR Physical Layer” 2017), 3GPP document (“3GPP TS 38.331 v.15.0.0” December 2017), and He et al. (U.S. Patent Application Publication # 2020/0149275 A1).
Regarding claims 51-54, and as applied to claims 25, 31, 37, and 43 above, Lee et al. teach “a method of transmitting and receiving UCI in a wireless communication system and an apparatus therefor.”(Fig.1; Paragraph [0002])
Campos teaches new NR physical layer procedures (e.g.: Initial Access and Beam Management) (page(s) 2, 35, 39) Also, Campos teaches a RACH transmission occasion (page 39). 
The 3GPP document teach “System Information (SI) is divided into the MasterInformationBlock (MIB) and a number of SystemInformationBlocks (SIBs)” (Fig.5.2.2.1-1, Section 5.2.1, Section 6.2.2, pages 16-17, 59-60, 64-65)
However, Lee et al., Campos and the 3GPP document fail to explicitly teach wherein the monitoring occasion is comprised in a system information window usable for transmission of the other system information. 
He et al. teach a method wherein the monitoring occasion is comprised in a system information window usable for transmission of the other system information. (read as “the UE can derive the PUCCH resource from a set of PDCCH monitoring ” (Paragraph [0154]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for deriving PUCCH resources from PDCCH monitoring occasions for as taught by He et al., the function for generating, formatting, and transmitting System Information messages as taught the 3GPP document and the function for Slot format indication as taught by Campos within the wireless communication system (e.g.: NR devices and user equipment(s)) as taught by Lee et al. for the purpose of enhancing beam management in a 5G NR network.
Regarding claims 27, 33, 39, and 45, and as applied to claims 51, 52, 53, and 54 above, Lee et al. teach “a method of transmitting and receiving UCI in a wireless communication system and an apparatus therefor.”(Fig.1; Paragraph [0002])
The 3GPP document teach “System Information (SI) is divided into the MasterInformationBlock (MIB) and a number of SystemInformationBlocks (SIBs)” (Fig.5.2.2.1-1, Section 5.2.1, Section 6.2.2, pages 16-17, 59-60, 64-65)
He et al. teach “the UE can derive the PUCCH resource from a set of PDCCH monitoring occasions within monitoring window based on a predefined rule or configured by higher layers.” (Paragraph [0154])
However, Lee et al., the 3GPP document, and He et al. fail to explicitly teach wherein the mapping relationship satisfies the relation: 
mod(Occasion index, N) = i; and
wherein Occasion index represents an index of the monitoring occasion in the system information window, N represents a total quantity of beams, and i represents an index of the beam.
Campos teaches a method wherein the mapping relationship between the information about the beam and the monitoring occasion satisfies the relation: 
mod(Occasion index, N) = i; and
wherein Occasion index represents an index of the monitoring occasion in the system information window, N represents a total quantity of beams, and i represents an index of the beam. (read as single beam operation (page 43))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for deriving PUCCH resources from PDCCH monitoring occasions for as taught by He et al., the function for generating, formatting, and transmitting System Information messages as taught the 3GPP document and the function for using single beam operation as taught by Campos 
Regarding claims 28, 34, 40, and 46, and as applied to claims 51, 52, 53, and 54 above, Lee et al. teach “a method of transmitting and receiving UCI in a wireless communication system and an apparatus therefor.”(Fig.1; Paragraph [0002])
The 3GPP document teach “System Information (SI) is divided into the MasterInformationBlock (MIB) and a number of SystemInformationBlocks (SIBs)” (Fig.5.2.2.1-1, Section 5.2.1, Section 6.2.2, pages 16-17, 59-60, 64-65)
He et al. teach “the UE can derive the PUCCH resource from a set of PDCCH monitoring occasions within monitoring window based on a predefined rule or configured by higher layers.” (Paragraph [0154])
However, Lee et al., the 3GPP document, and He et al. fail to explicitly teach wherein monitoring occasions in the system information window are sequentially numbered starting from a 1st monitoring occasion in the system information window, and 
the 1st monitoring occasion in the system information window is an earliest monitoring occasion in the system information window. 
Campos teaches a method wherein monitoring occasions in the system information window are sequentially numbered starting from a 1st monitoring occasion in the system information window (read as SS Block time index indication (page(s) 52)), and 
the 1st monitoring occasion in the system information window is an earliest monitoring occasion in the system information window. (read as SSB time index indication within each 5ms period (page(s) 36 and 45-46))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for deriving PUCCH resources from PDCCH monitoring occasions for as taught by He et al., the function for generating, formatting, and transmitting System Information messages as taught the 3GPP document and the function for using an SSB time index indication as taught by Campos within the wireless communication system (e.g.: NR devices and user .
Response to Arguments
4.       Applicant’s arguments filed on December 29, 2020 with respect to claims 25, 31, 37, and 43 have been considered and are not persuasive. Upon further consideration, the cited prior art reference(s) Campos (“Understanding the 5G NR Physical Layer” 2017) does address the new amended limitation set forth within independent claim 25, 31, 37, and 43. 
	Campos teaches new NR physical layer procedures (e.g.: Initial Access and Beam Management) (page(s) 2, 35, 39) Also, Campos teaches a RACH transmission occasion (page 39). Also, Campos teaches a method for generating a DCI comprising of a Slot Format Information (SFI) (page 28); Furthermore, “Slot Format Indication informs the UE whether an OFDM symbol is Downlink, Uplink or Flexible.” (page 28)
Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 25, 31, 37, and 43 rendering the applicant’s amendments filed on December 29, 2020 moot.
	Applicant's arguments with respect to claim(s) 25-50 have been considered but are moot in view of the new ground(s) of rejection.

CONCLUSION
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 18, 2021